


110 HR 942 IH: Clean Air Sustainability Act of

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 942
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to clarify certain provisions
		  in the national emission standards for hazardous air pollutants to ensure that
		  no major stationary sources of such air pollutants are exempted by
		  Environmental Protection Agency rules from compliance with the maximum
		  achievable control technology standard, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Air Sustainability Act of
			 2007.
		2.Application of MACT
			 standard to certain sources of hazardous air pollutantsSection 112(a)(1) of the Clean Air Act (42
			 U.S.C. 7412(a)(1)) is amended by adding the following at the end thereof:
			 For purposes of this paragraph, the term potential to
			 emit refers to the maximum capacity of the source to emit the air
			 pollutant concerned, determined at the first date on which the source is
			 required to comply with a standard under this section without regard to any
			 lower subsequent emission levels of that air pollutant attributable to
			 compliance with such standard or other factors..
		
